DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “generating line of a side wall of the respective container” as claimed in Claim 4 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the claim contains the limitation “a generating line of a side wall of the respective container”. Although the Specification contains a single instance of the phrase “generating line”, it does not define the term, nor is a “generating line” shown in the Drawings. It is unclear what Applicant means by “generating line” in context of the Specification and/or Claims.
Regarding Claim 5, the claim contains limitation “a part of a useful length of the respective container”. The term “useful length” is a relative term which renders the claim indefinite. The term “useful length” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the interests of compact prosecution, Examiner applies broadest reasonable interpretation, and interprets the term “useful length” as “a length”.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US 2,923,438) in view of Strong (US 2018/0111147).
Regarding Claim 1, Applicant’s Specification admits the following limitations as being found in the prior art: a dosing machine for dosing fluid products, comprising:
- a plurality of containers having respective vertical longitudinal axes, configured to contain respective fluid products (pg 1, lines 15-17), 
- a plurality of rotary stirring elements located inside respective containers of the plurality of containers (pg 1, lines 23-27) 
- a dispensing head having a plurality of nozzles connected to the respective containers (pg 1, lines 17-19), 
As these items are admitted to be known to the prior art, these limitations of Claim 1 are rejected. However, in the interests of compact prosecution, Examiner provides the following further examples of prior art. 
	Further regarding Claim 1, Logan discloses a dosing machine for dosing fluid products, comprising:
	- a plurality of containers (Fig 1, items 31-38) having respective vertical longitudinal axes (containers supported by “vertical supporting member 40” per Col 2, lines 51-57), configured to contain respective fluid products (containers 31-38 are categorized as “liquid paint base storage containers”),
	- a plurality of rotary stirring elements (171, 172 and Col 4, lines 3-17) located inside respective containers of the plurality of containers (31 – 38) and operable in rotation by 
	- a dispensing head (39) having a plurality of nozzles (51a to 58a) connected to the respective containers (31-38 and Col 2, lines 57-61), 

    PNG
    media_image1.png
    824
    754
    media_image1.png
    Greyscale

Further regarding Claim 1, Both Logan and Applicant’s admission of prior art are silent on the remaining limitations of Claim 1: a dosing machine for dosing fluid products, wherein each of said plurality of containers is associated with a respective level measuring device comprising: 
	- a floater containing a permanent magnet and arranged inside the respective container, wherein the floater is free to move inside the respective container and, during operation, is moved around the vertical longitudinal axis of the respective container by a respective stirring element of the plurality of stirring elements, 
	- a magnetic detector arranged outside the respective container and comprising a plurality of magnetic sensors spaced apart from each other in a vertical direction and each of which is configured to detect a variation in a magnetic field caused by passage of said floater in its proximity, and 
	- a control unit which analyzes signals provided by said plurality of magnetic sensors to detect a level of the fluid product inside the respective container, and a periodic passage of the floater in a vicinity of one or more of said plurality of magnetic sensors.
	Further regarding Claim 1, Strong, however, teaches a dosing machine for dosing fluid products, wherein each of said plurality of containers (item 20 and para 36) is associated with a respective level measuring device comprising: 
	- a floater (116 and Claim 1) containing a permanent magnet (108 and Claim 2) and arranged inside the respective container (Claim 1, “material tank), wherein the floater is free to move inside the respective container (Claim 1, wherein the floater is in a “float cavity”) 
	- a magnetic detector (102) arranged outside the respective container (para 31) and comprising a plurality of magnetic sensors spaced apart from each other in a vertical direction 
	 - a control unit (24) which analyzes signals (82) provided by said plurality of magnetic sensors (106) to detect a level of the fluid product inside the respective container (para 35), and a periodic passage of the floater in a vicinity of one or more of said plurality of magnetic sensors (para 34).

    PNG
    media_image2.png
    598
    667
    media_image2.png
    Greyscale


	Further regarding Claim 1, Logan as modified by Strong above therefore teaches a floater (Strong, 116 and Claim 1) containing a permanent magnet (Strong, 108 and Claim 2) and arranged inside the respective container (Strong, Claim 1, “material tank), wherein the floater is free to move inside the respective container (Strong, Claim 1, wherein the floater is in a “float cavity”) and, during operation, is moved around the vertical longitudinal axis of the respective container(Logan, containers 31-38, supported by “vertical supporting member 40” per Col 2, lines 51-57) by a respective stirring element of the plurality of stirring elements (Logan, 171, 172 and Col 4, lines 3-17).
Regarding Claim 3, Logan as modified above teaches a dosing machine for dosing fluid products, wherein said magnetic detector (Strong, 102) is fixed on an outer surface of a side wall (Strong, 104) of the respective container (Strong, para 30).
Regarding Claim 4, Logan as modified above teaches a dosing machine for dosing fluid products, wherein said magnetic detector (Strong, 102) extends along a generating line of a side wall (Strong, 104) of the respective container (Strong, para 30).
Regarding Claim 5, Logan as modified above teaches a dosing machine for dosing fluid products, wherein said magnetic detector (Strong, 102) extends over at least a part of a useful length of the respective container (Strong, para 30).
Regarding Claim 6, Logan as modified above teaches a dosing machine for dosing fluid products, wherein, in a direction orthogonal to the vertical longitudinal axis of the respective container, said floater occupies a substantial part of a distance between a central tubular member of the stirring element and a side wall of the container. 
	Further regarding Claim 6, Logan as modified above teaches the claimed invention, but does not specify the size of the floater relative to the size of the stirring element (and therefore the distance between a central tubular member of the stirring element and a side wall of the container). Examiner notes Applicant’s disclosure at Specification, pg 6, lines 23-30, wherein the size of floater is large enough “to prevent the floater 46 from getting stuck between the inner edge of the blades and the outer surface of the tubular element 36.”
	It would have been an obvious matter of design choice to modify the floater taught by Logan and Strong to whatever dimensions were needed, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 7, Logan as modified above teaches a dosing machine for dosing fluid products, wherein the control units associated with the respective containers of the plurality of containers are configured to selectively actuate the respective stirring elements (Strong, para 36).




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Logan as modified by Strong, and in further view of O’Neil (US 5,056,049).
Regarding Claim 2, Logan as modified above teaches the claimed invention, but does not explicitly describe a “magnetic detector compris(ing) a strip-shaped printed circuit on which said plurality of magnetic sensors are arranged” as claimed by Applicant. 
	O’Neil, however, teaches a “magnetic detector compris(ing) a strip-shaped printed circuit (Fig 12, Item 37 and Col 14, lines 27-36) on which said plurality of magnetic sensors are arranged.
	Further regarding Claim 2, O’Neil teaches:
	- “PEPS array 1 includes a plurality of PEPS 2…(defined as) “circuits that are adapted to change their electrical properties according to their proximity to an appropriate type of physical exciter 5.” (Col 12, lines 56-60).
	- “In the second example 2PEPS 25 is a magneto-resistive element and exciter 5 is a magnet. (Col 13, lines 37-38).”
	- “For example, if exciter 5 is a magnet then 2PEPS 25 includes but is not limited to magnetoelectric proximity sensors that operate like a switch as characterized by common reed switches or like an analog sensor as characterized by magneto-resistive elements (Col 13,lines 7-11).
	- “Referring still to FIG. IA, exciter 5 moves along path 7 and PEPS array 1 includes support means 37” (Col 13, lines 37-38).
	- “Support means 37 includes…printed circuit boards, and integrated circuit packages. In practice a combination of elements is preferred; for example if 2PEPS 25 are magnetoelectric proximity sensors and exciter 5 is a magnet then support means 37 includes a printed circuit board for supporting the plurality of2PEPS 25, the circuit board mounted on aluminum flat stock secured inside aluminum conduit.” (Col 14, lines 27-36).
	The advantages of O’Neil’s teachings include a device for transmitting the position of an object contained within a closed vessel with no direct connection, provided at low cost. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply O’Neil’s teachings to Logan’s modified disclosures by adding support via printed circuit boards in order to gain the advantages of low cost transmission of an object’s position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753